DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 & 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding Applicant’s arguments on pages 5-7 in relation to the combinability of the additional references used in the rejections under 35 U.S.C. 103, the references do not need to teach the exact limitations of independent claim 1 but are still within the same field of endeavor (plasma devices) such that their specific teachings are relevant to the instant invention. Woloszko is only relied upon to teach the high voltage pulsed generator supply that is adjustable, not for any limitations regarding the plasma supply or formation. A power supply with an adjustable voltage, repetition rate, and duty cycle is well known in the art and typical of electrosurgical generators, and it is a simple substitution with predicable results. Konesky is only relied upon for the teachings of an optical spectroscopic sensor (and its claimed function) and does not need to teach the electrode enclosed by a dielectric barrier of independent claim 1. Myers is only relied upon for the teachings of the use of a hydrogel on the dielectric barrier and Myers does not need to teach of a replaceable and switchable dielectric barrier. Therefore, these arguments are not persuasive and the rejections for dependent claims 2, 7-8 & 10 have been updated in accordance with the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are optional limitations (i.e. “A or B” vs. “A & B”). For examination purposes, anything stating “and/or” will be interpreted as “or” since it is unclear whether all or some of the limitations are positively claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9 & 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wandke et al. (U.S. Pub. No. 2021/0076813), herein referred to as “Wandke”.
Regarding claim 1, Wandke teaches a plasma therapy device (Abstract: a plasma treatment device) for treating a subject (Abstract: for treatment within the oral cavity), the plasma therapy device comprising: 
a high voltage power supply (high voltage stage 5,6) for supplying a high voltage to an electrode ([0029]: Controller 5 and coil arrangement 6 thus form a high-voltage stage 5, 6. The high-voltage pulses pass to a contact arrangement (not illustrated in more specific detail) in the form of a socket, which is inserted into an insulating terminating piece 7 at the end and via which the high-voltage pulses generated can be transmitted to the head part 2; where head part 2 comprises electrode arrangement 10); and 
a set of replaceable and switchable dielectric barriers (head parts 2a-2g; Fig. 2), each being mountable onto the electrode (Abstract: a head part (2) is secured in a releasable and exchangeable manner by means of a mechanical connection arrangement; [0031]: At the end facing the handle part 1, the electrode arrangement forms a conductive terminal 14 in the form of a terminal which projects from the dielectric 9 and which is pluggable into the abovementioned socket in the terminating piece 7 of the handle part 1 and thus establishes the contact with the coil arrangement 6), wherein one of the set of replaceable and switchable dielectric barriers is mounted onto to the electrode to insulate the electrode from the subject ([0031]: dielectric 9, which shields an electrode arrangement 10 against touch); 
wherein the high voltage is applied to the mounted replaceable and switchable dielectric barrier through the electrode to produce a cold plasma discharge between the mounted replaceable and switchable dielectric barrier and the subject ([0003]: When a dielectric barrier plasma is formed, a direct current flow is prevented by a dielectric barrier layer, with the result that an arc that would burn the skin or tissue cannot arise; [0017]: the electrode arrangement can be embodied as one electrode, to which the high-voltage pulses are applied, wherein the parts of the oral cavity that are to be treated act as a counter electrode; wherein this structure creates a cold plasma discharge in response to an applied voltage) for treating the subject ([0007]: for treatment within the oral cavity of a living organism); 
wherein electrical characteristics of the mounted replaceable and switchable dielectric barrier are utilized to control properties of the cold plasma discharge ([0009]: the electrode arrangement is specifically shaped for a treatment within the oral cavity; [0036]: The dielectric 9 extends in a manner proceeding from the terminal piece with respect to the handle part 1 via a taper into a thin rod-shaped end 18, the diameter of which is less than 1 mm and which is provided with longitudinal grooves 18a, which firstly bring about mechanical reinforcement and secondly, in the course of their bearing, for example against a tooth, bound air spaces in which the plasma can arise; [0042]: the dielectric 9 at the surface of the flat planar end piece 25 is embodied with small pimples 32, by which the flat planar end piece 25 can bear against a body part to be treated, wherein between the pimples 32 there are air spaces in which the plasma can form; where the different volumes of air spaces from the different head parts lead to different plasma properties).  
Regarding claim 3, Wandke teaches wherein the electrode is enclosed by the mounted dielectric barrier (Abstract: electrode arrangement (10), which is surrounded completely by the dielectric (9)) 
Regarding claim 4, Wandke teaches wherein the set of replaceable and switchable dielectric barriers each have different physical dimensions ([0010]: at least two differently shaped head parts, each of which is connectable to the handle part in a releasable manner).  
Regarding claim 5, Wandke teaches wherein the set of replaceable and switchable dielectric barriers each have different physical shapes ([0010]: at least two differently shaped head parts, each of which is connectable to the handle part in a releasable manner).  
Regarding claim 6, Wandke teaches wherein the set of replaceable and switchable dielectric barriers, each are made of different materials ([0016]: The head part is similar to the bristle arrangement of a toothbrush, wherein the ridges preferably consist of highly flexible dielectric plastic. Silicone, in particular, is suitable for this; [0031]: The complicated shape of the electrode arrangement 10 can be embodied integrally if the electrode arrangement is formed from a moldable plastic to which electrically conductive additives, preferably in the form of particles, are added).  
Regarding claim 11, Wandke teaches wherein the properties of the cold plasma discharge include plasma density, reactive species composition, and/or dosage of the cold plasma discharge ([0036]: The dielectric 9 extends in a manner proceeding from the terminal piece with respect to the handle part 1 via a taper into a thin rod-shaped end 18, the diameter of which is less than 1 mm and which is provided with longitudinal grooves 18a, which firstly bring about mechanical reinforcement and secondly, in the course of their bearing, for example against a tooth, bound air spaces in which the plasma can arise; [0042]: the dielectric 9 at the surface of the flat planar end piece 25 is embodied with small pimples 32, by which the flat planar end piece 25 can bear against a body part to be treated, wherein between the pimples 32 there are air spaces in which the plasma can form; wherein the differences in the air pocket size leads to differences in plasma density/dosage).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wandke as applied to claim 1 above, and further in view of Woloszko et al. (U.S. Pub. No. 2020/0188014, previously cited), herein referred to as “Woloszko”.
Regarding claim 2, Wandke discloses wherein the high voltage power supply (high voltage stage 5,6) is a pulsed, high voltage power supply ([0029]: hollow handle part 1 has an interior 4, in which an electronic controller 5 is situated, which generates AC voltage pulses from a DC voltage, said pulses being converted into high-voltage pulses by a coil arrangement 6) but fails to disclose that it is a high voltage power supply is a pulsed, high voltage power supply with adjustable output voltage, repetition rate, and duty cycle. 
However, Woloszko discloses a cold plasma therapy device ([0004]: system enabling plasma surgery) and wherein the high voltage power supply is a pulsed, high voltage power supply with adjustable output voltage, repetition rate, and duty cycle ([0084]: peak voltages, pulsing rates (repetition rate) and duty cycles). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high voltage power supply of Wandke to the adjustable high voltage power supply of Woloszko for the purpose of adjusting to either develop varying intensities of electrical field and therefore varying energy levels of electrons within the plasma (Woloszko: [0084]). 

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wandke as applied to claim 1 above, and further in view of Konesky et al. (WO 2019/147568, previously cited), herein referred to as “Konesky”.
Regarding claim 7, Wandke fails to disclose an optical spectroscopic sensor for measuring an optical emission of the cold plasma discharge to obtain an emission spectrum and determining a property of the cold plasma discharge based on the emission spectrum.
However, Konesky discloses a dielectric barrier discharge (DBD) cold plasma therapy device (Abstract: skin status monitoring apparatus that may be coupled to a distal end of an electrosurgical device capable of generating cold plasma) and an optical spectroscopic sensor for measuring an optical emission of the cold plasma discharge to obtain an emission spectrum ([000137]: an applicator may be provided having an emission collector (e.g., a sound tube, optical fiber, etc.) configured to collect emissions (e.g., acoustical emission, optical spectra, etc.) associated with the plasma beam generated and/or tissue surface; where the collector has the same function as an optical spectroscopic sensor) and determining a property of the cold plasma discharge based on the emission spectrum ([000143]: As the plasma beam interacts with the target tissue, and volatile tissue components are released, some of the volatile tissue components will interact with the plasma beam and become ionized. When electrons recombine with these ions, characteristic optical spectra are generated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Wandke to include the sensor of Konesky for the purpose of using the volatile tissue component-derived emission spectra to derive a feedback signal to control the generator’s applied power level (Konesky: [000143]). 
Regarding claim 8, Wandke fails to disclose wherein the optical spectroscopic sensor provides feedback control to the high voltage power supply based on the determined property of the cold plasma discharge.
However, Konesky discloses wherein the optical spectroscopic sensor provides feedback control to the high voltage power supply based on the determined property of the cold plasma discharge ([000137]: collected emissions are used by a controller or processor (e.g., disposed in the applicator or an electrosurgical unit coupled to the applicator) to output a feedback signal to the electrosurgical generator to adjust the applied power level of the plasma beam based on the collected emissions). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Wandke to include the feedback control of Konesky for the purpose of adjusting the applied power level of the plasma beam based on the collected emissions (Konesky: [000137]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wandke as applied to claim 1 above, and further in view of Myers et al. (U.S. Pub. No. 2017/0128117, previously cited), herein referred to as “Myers”.
Regarding claim 10, Wandke fails to disclose wherein a layer of a hydrogel is applied to the surface of the cavity of the at least one dielectric barrier.
However, Myers discloses a dielectric barrier discharge (DBD) cold plasma therapy device (Abstract: cold plasma system) and wherein a layer of a hydrogel is applied to the surface of the cavity of the at least one dielectric barrier ([0037]: flexible dielectric barrier layer 42 (e.g., hydrogels) coupled to a flexible fluid filled layer 44). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the surface of the dielectric barrier of Wandke to the hydrogel layer of Myers for the purpose of enabling the applicator to conform to the shape of a patient's body as well as the treatment/wound site for more effective treatment on a variety of patients and anatomical sites (Myers: [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Planard-Luong et al. (US 20220047880): DBD plasma device with applicator head of variable shape; Jeon (US 20180169427): plasma device with mountable roller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794